Name: Council Regulation (EEC) No 490/86 of 25 February 1986 amending, on account of the accession of Spain and Portugal, Regulation (EEC) No 357/79 on statistical surveys of areas under vines
 Type: Regulation
 Subject Matter: Europe;  information technology and data processing;  agricultural activity;  farming systems
 Date Published: nan

 Avis juridique important|31986R0490Council Regulation (EEC) No 490/86 of 25 February 1986 amending, on account of the accession of Spain and Portugal, Regulation (EEC) No 357/79 on statistical surveys of areas under vines Official Journal L 054 , 01/03/1986 P. 0022 - 0024 Finnish special edition: Chapter 3 Volume 20 P. 0123 Swedish special edition: Chapter 3 Volume 20 P. 0123 COUNCIL REGULATION (EEC) No 490/86 of 25 February 1986 amending, on account of the accession of Spain and Portugal, Regulation (EEC) No 357/79 on statistical surveys of areas under vinesTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 396 thereof, Having regard to the proposal from the Commission, Whereas, on account of the accession of Spain and Portugal, it is necessary to adapt Regulation (EEC) No 357/79 (1), as last amended by Regulation (EEC) No 3768/85 (2); Whereas this adaptation must lay down the dates of the first surveys to be conducted by the new Member States so that data allowing the situation in the wine market to be assessed can be obtained as rapidly as possible; Whereas provision should be made for the Community to make a financial contribution towards the expenditure incurred by the new Member States for the first basic survey required by Regulation (EEC) No 357/79; Whereas the results of interim surveys required by the said Regulation have to be available for the new Member States to allow the situation in the wine market to be assessed; Whereas the Kingdom of Spain undertook, in the course of the accession negotiations, to conduct the first basic survey in the year following accession; whereas the Portuguese Republic will conduct a survey of the area under vines in 1987 and the first basic survey in 1989, HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 357/79 is hereby amended as follows: 1. The following Article is inserted: 'Article 1b The Kingdom of Spain shall conduct the first basic survey in 1987 in accordance with this Regulation. This survey shall cover the situation after grubbing, new planting, or replanting in the 1986/87 wine-growing year. The Portuguese Republic shall conduct the first basic survey in 1989. This survey shall cover the situation after grubbing, new planting or replanting in the 1988/89 wine-growing year.' 2.Article 4 (3) is replaced by the following: '3. The geographical units referred to in paragraph 2, Article 2 (2) (B) and (3) (A) and Article 3 (3) are: - in the Federal Republic of Germany: the wine-growing regions defined in accordance with Article 3 of Council Regulation (EEC) No 338/79 of 5 February 1979 laying down special provisions relating to quality wines produced in specific regions (1), as last amended by Regulation (EEC) No 3687/84 (2), -in Greece: the wine-growing regions referred to in the Annex, -in Spain: the regions referred to in the Annex, -in France: the dÃ ©partements or groups of dÃ ©partements listed in the Annex, -in Italy: the provinces, -in Portugal: the regions referred to in the Annex, -in the other Member States concerned: their entire national territory. (1) OJ No L 54, 5. 3. 1979, p. 48. (2) OJ No L 341, 29. 12. 1984, p. 5.' 3.In Article 5 (4), the following is added: 'The Kingdom of Spain shall forward this detailed description by 30 June 1987 and the Portuguese Republic by 30 June 1990.' 4.Article 6 (1), (5) and (6) are replaced by the following: '1. The Member States concerned shall forward to the Commission, for each wine-growing year, the mean yield per hectare, of hectolitres per hectare, of grape must or wine or decitonnes per hectare, of grapes produced for the areas under vine of wine grape varieties, broken down into the yield classes referred to in paragraph 2. This data shall be forwarded with effect from the 1979/80 wine-growing year for Germany, France and Luxembourg, 1982/83 for Italy and Greece, 1987/88 for Spain and 1989/90 for Portugal.' 5. The Member States concerned shall communicate to the Commission, for each wine-growing year and broken down by geographical units, estimates of the mean natural alcoholic strength by percentage vol. or in OEchsle degrees of the fresh grapes, grape musts or wines produced in the areas under vines of wine grape varieties normally intended for the production of: - quality wines psr, -other wines: - including wines compulsorily intended for the manufacture of certain spirits obtained from wine with a registered designation of origin. These data shall be communicated with effect from the 1979/80 wine-growing year for Germany, France and Luxembourg, 1982/83 for Italy and Greece, 1987/88 for Spain and 1989/90 for Portugal. 6. The annual information referred to in paragraphs 1 and 5 shall be communicated before 1 April following each wine-growing year. The information on the yield classes referred to in paragraph 2 shall be submitted within the period laid down in Article 4 (1). The estimate of future trends in average yields per hectare referred to in paragraph 3 shall be submitted: -for the first time before 1 October 1981 for Germany, France and Luxembourg, before 1 October 1984 for Italy and Greece, and before 1 October 1991 for Spain and Portugal, -thereafter every five years before 1 April except for the second estimate by Italy and Greece which shall be submitted after two years.' 5.Article 9 is replaced by the following: 'Article 9 The necessary expenditure for the basic survey on the situation after the 1978/79 wine-growing year, in Germany, France and Luxembourg, after the 1981/82 wine-growing year for Italy and Greece, after the 1986/87 wine-growing year in Spain and after 1988/89 in Portugal shall be covered by the Community up to a flat-rate sum to be determined.' 6.The following lists are added to the Annex: List of geographical units referred to in Article 4 (3): 'SPAIN 1. Galicia 2. Principado de Asturias 3. Cantabria 4. PaÃ ­s Vasco A (provincia de Ã lava) 5. PaÃ ­s Vasco B (provincias de GuipÃ ºzcoa y Vizcaya) 6. Navarra 7. La Rioja 8. AragÃ ³n A (provincia de Zaragoza) 9. AragÃ ³n B (provincias de Huesca y Teruel) 10. CataluÃ ±a A (provincia de Barcelona) 11. CataluÃ ±a B (provincia de Tarragona) 12. CataluÃ ±a C (provincias de Gerona y LÃ ©rida) 13. Baleares 14. Castilla-LeÃ ³n A (provincia de Burgos) 15. Castilla-LeÃ ³n B (provincia de LeÃ ³n) 16. Castilla-LeÃ ³n C (provincia de Valladolid) 17. Castilla-LeÃ ³n D (provincia de Zamora) 18. Castilla-LeÃ ³n E (provincias de Ã vila, Palencia, Salamanca, Segovia y Soria) 19. Madrid 20. Castilla-La Mancha A (provincia de Albacete) 21. Castilla-La Mancha B (provincia de Ciudad Real) 22. Castilla-La Mancha C (provincia de Cuenca) 23. Castilla-La Mancha D (provincia de Guadalajara) 24. Castilla-La Mancha E (provincia de Toledo) 25. C. Valenciana A (provincia de Alicante) 26. C. Valenciana B (provincia de CastellÃ ³n) 27. C. Valenciana C (provincia de Valencia) 28. RegiÃ ³n de Murcia 29. Extremadura A (provincia de Badajoz) 30. Extremadura B (provincia de CÃ ¡ceres) 31. AndalucÃ ­a A (provincia de CÃ ¡diz) 32. AndalucÃ ­a B (provincia de CÃ ³rdoba) 33. AndalucÃ ­a C (provincia de Huelva) 34. AndalucÃ ­a D (provincia de MÃ ¡laga) 35. AndalucÃ ­a E (provincias de AlmerÃ ­a, Granada, JaÃ ©n y Sevilla) 36. Canarias PORTUGAL 1. Entre Douro e Minho 2. TrÃ ¡s-os-Montes 3. Beira Litoral 4. Beira Interior 5. Ribatejo e Oeste 6. Alentejo 7. Algarve 8. R. A. AÃ §ores 9. R. A. Madeira'. Article 2 This Regulation shall enter into force on 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1986. For the Council The President G. BRAKS (1) OJ No L 54, 5. 3. 1979, p. 124. (2) OJ No L 362, 31. 12. 1985, p. 8.